NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY HUCKABEE,                               No. 20-15448

                Plaintiff-Appellant,            D.C. No. 1:09-cv-00749-DAD-
                                                BAM
 v.

McGUINESS, Dr.; et al.,                         MEMORANDUM*

                Defendants-Appellees,

and

MEDICAL STAFF AT CSATF; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Anthony Huckabee appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment for defendant Wu

regarding the change in Huckabee’s Timolol prescription, and defendants Jimenez

and McGuinness regarding the renewal of Huckabee’s Timolol prescription,

because Huckabee failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his serious medical needs. See id. at

1057-60 (deliberate indifference is a high legal standard, and a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to the prisoner’s health; medical malpractice or negligence concerning the course

of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Huckabee leave to

file a sixth amended complaint because amendment would have been futile. See

Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting forth standard of

review and factors for determining whether to grant leave to amend); Metzler Inv.

GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008) (“[T]he

district court’s discretion to deny leave to amend is particularly broad where

plaintiff has previously amended the complaint.” (citation and internal quotation


                                          2                                      20-15448
marks omitted)).

      The district court did not abuse its discretion by permitting McGuinness to

file a joinder in a motion for summary judgment filed by defendants Enenmoh,

Jimenez, and Wu. See Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir.

2002) (setting forth standard of review and noting a district court’s “considerable

latitude in managing the parties’ motion practice”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   20-15448